Citation Nr: 0305486	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  95-38 070	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the right foot with degenerative arthritis, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1944 to May 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision by the Winston-
Salem, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted an increased rating of 10 percent 
for service-connected conversion reaction and denied service 
connection for hearing loss and tinnitus.  The veteran 
appealed the issues of service connection for hearing loss 
and tinnitus.  The other issue was not appealed.

Ina  February 1997 Board decision, the Board remanded the 
issues of service connection for hearing loss and tinnitus 
back to the RO for consideration of 38 U.S.C.A. § 1154(b) as 
well as other development.  

In a February 1999 rating decision by the Philadephia, 
Pennsylvania RO, service connection was granted for left ear 
hearing loss and tinnitus.  Thus, the appeal on those matters 
was resolved.  The only issue remaining was service 
connection for right ear hearing loss.  

Thereafter, the appeal was transferred to the RO in 
Wilmington, Delaware.  In March 2000, the RO continued the 
20 percent evaluation for residuals of gunshot wound to the 
right foot with traumatic arthritis.  The veteran appealed 
that rating decision.  




FINDINGS OF FACT

1.  The veteran's right ear hearing loss is the result of his 
exposure to acoustic trauma during service.

2.  The veteran has severe right foot injury due to his 
gunshot wound of the right foot with degenerative arthritis.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.385 (2002).

2.  The criteria for a rating of 30 percent for residuals of 
gunshot wound of the right foot with degenerative arthritis 
are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

In this case, the issue of service connection for right ear 
hearing loss is granted, so any deficiencies with regard to 
VCAA are harmless and non-prejudicial.  In addition, the 
veteran is being granted an increased rating of 30 percent 
for his right foot/ankle disorder.  However, since a total 
rating is not being granted on that matter, the Board will 
review whether VCAA was properly followed.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In the March 2000 rating 
decision, the veteran was notified of the reasons and bases 
for the denial of his claim for an increased rating.  He was 
also informed of such in the May 2000 statement of the case.  
In the June 2001 supplemental statement of the case, the 
veteran was provided with the provisions of 38 C.F.R. 
§ 3.159, which explained VA directives regarding the 
development of claims.  In addition, at his October 2002 
hearing, the undersigned also complied with 38 C.F.R. 
§ 3.103.  Thus, VA has explained the veteran's obligations 
versus VA's obligations regarding his claim.  The veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, all pertinent evidence is of 
record.  The veteran's VA and private records have been 
obtained and he has been examined by VA.  During his hearing 
before the undersigned, he discussed private evidence which 
is of record.  As such, the Board finds that the record 
contains sufficient evidence to make a decision on the claim.  
VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Service Connection

The service medical records reveal that during combat 
operations, the veteran was wounded in action against an 
organized enemy in June 1945.  He suffered a blast 
concussion, which resulted in nervousness, ears ringing, 
stomachache, dizziness, headache, and fatigue.  The veteran 
underwent a separation examination in May 1946.  An ear 
examination was performed.  The coin click testing was 20/20.  
No disease or defect was noted.  The veteran was examined 
several times by VA in the years immediately following his 
separation, but an audiological evaluation was not a part of 
any of those examinations.  

The Board notes that, of record, is a personnel record 
showing that the veteran's parents had been informed that the 
veteran sustained a blast concussion against the enemy while 
in service.  

In January 1986, an audiological examination was performed at 
the Salisbury Ear, Nose, and Throat Clinic, P.A., by a 
private physician.  At that time, the veteran reported that 
he sustained a blast concussion in service which resulted in 
ringing in the left ear.  The examiner indicated that the 
veteran had neurosensory hearing loss bilaterally, worse on 
the left side.  

On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
zero
10
5
N/A
20
LEFT
5
15
45
N/A
50

In March 1993, the veteran was afforded another audiological 
examination at the same facility which again resulted in a 
diagnosis of high frequency sensorineural hearing loss.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
N/A
50
LEFT
15
30
60
N/A
60

In October 1995, the veteran was again examined at the 
private facility.  At that time, it was noted that the 
veteran sustained a concussion blast injury during service.  
Since that time, the veteran reported having hearing loss and 
ringing his his ears.  It was noted that audiogram showed 
bilateral high frequency sensorineural hearing loss, greater 
on the left side.  Speech reception threshold was 20 on the 
right and 40 on the left.  Speech discrimination was 88 
percent bilaterally.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
40
55
LEFT
15
25
50
60
55

In May 1997, the veteran was afforded a VA audiological 
examination.  At that time, it was noted that the veteran was 
in the Marine infantry during service and suffered a blast 
injury.  Since that time, the veteran reported having hearing 
loss and ringing his his ears.  It was recommended that the 
veteran be afforded a VA audiogram.  

In May 1997, the veteran was afforded a VA audiological 
examination to include an audiogram.  Again, the veteran 
reported that since the blast injury during service, he had 
suffered from progressive hearing loss and tinnitus.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
65
LEFT
25
35
55
60
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 percent in the left ear.  
It was noted that the veteran's hearing pattern was 
consistent with a history of acoustic trauma and/or noise 
induced hearing loss.  The diagnosis was noise-induced 
sensorineural hearing loss and tinnitus.  In an addendum, the 
examiner opined that the veteran right ear hearing loss was 
not likely related to service as it was within normal limits 
in 1986.  However, left ear hearing loss and tinnitus were 
likely related to service.  

In April 1999, the veteran underwent au audiogram at Bayside 
Health Association.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
60
80
LEFT
30
35
55
75
75

Nicholas Berg, M.D., of that facility, noted the veteran's 
history of a blast concussion with subsequent hearing loss 
during service as well as his history of no significant noise 
exposure after service.  

VA outpatient records dated from 1999 to 2002 showed that the 
veteran was treated for hearing loss and was fitted for 
hearing aids.  

The veteran has presented his contentions in written 
correspondence and at two personal hearings.  The first 
hearing was before a hearing officer at the RO in March 1998.  
In October 2002, the veteran testified before the undersigned 
at a personal hearing.  The veteran has related that he was 
awarded the Purple Heart for injuries sustained in a blast 
concussion during service while he was serving with the 
Marines.  He essentially has maintained that this blast 
concussion resulted in hearing loss in both ears which has 
deteriorated over the years.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a chronic disease, 
including sensorineural hearing loss, if manifested to a 
compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

The veteran is a wartime combat veteran.  The pertinent law 
provides that if the veteran was engaged in combat with the 
enemy while in active service, the Secretary shall accept lay 
or other evidence as sufficient proof of service connection 
if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
The reasons for granting or denying service connection in 
each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

Where a combat veteran alleges he suffers disability, 
including hearing loss, due to an injury (acoustic trauma) 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza, supra.  In Collette, the United States Court of 
Appeals articulated a three-step sequential analysis to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).  

The veteran currently asserts that he was exposed to acoustic 
trauma during his service when he suffered a blast 
concussion, that this acoustic trauma resulted in bilateral 
hearing loss and tinnitus, and that he still suffers from 
bilateral hearing loss and tinnitus.  He has been service-
connected for left ear hearing loss and tinnitus essentially 
on that basis.  He maintained that right ear hearing loss 
should be service-connected for the same reason.  He 
basically asserts that although right ear hearing loss was 
not noted in the records immediately after the blast 
concussion like the left ear hearing loss and tinnitus, it 
developed later as a result of that same injury.  

In sum, the medical evidence of record does not reflect a 
diagnosis of right ear hearing loss during service or for 
many years thereafter.  However, the Board notes that the 
current audiological evaluations show that the veteran has 
right ear "hearing loss disability" under the applicable VA 
regulation. 

The Board notes that although the veteran's discharge 
examination did not show that he had a right hearing deficit 
or other ear disability, subsequent post-service diagnosis of 
right ear hearing loss has been rendered.  A VA examiner 
opined that the veteran's right ear hearing loss is not 
related to service as his hearing was shown to be normal in 
post-service records.  However, that being noted, he does 
currently have right ear hearing loss disability within VA's 
definition of such.  His hearing testimony at the October 
2002 hearing before the undersigned was very credible and 
consistent with the record.  The record shows that he did, in 
fact, sustain a blast concussion injury during combat.  He 
was been service-connected for several disabilities to 
include left ear hearing loss, tinnitus, and conversion 
reaction, in conjunction with that injury.  There is no post-
service evidence of acoustic trauma or significant noise 
exposure.  The veteran has related his medical history of 
right ear hearing loss to both VA and private examiners.  It 
is noted that the private examiner did not question his 
history and diagnosed him with current right ear hearing 
loss.  The Board finds that the history he presented is 
accurate in light of the record.  With the resolution of 
every reasonable doubt in favor of the veteran as required by 
38 U.S.C.A. § 1154(b), the Board finds that the record is 
sufficient to demonstrate an etiological relationship between 
the veteran's in-service noise exposure and his current right 
ear hearing loss disability.  The Board further finds, with 
the resolution of every reasonable doubt in favor of the 
veteran, that the medical evidence coupled with the other lay 
evidence of record establishes that the veteran's current 
right ear hearing loss disability was incurred in service.  


Increased Rating

In a June 1946 rating decision, the veteran was granted 
service connection for scar from a gunshot wound to the right 
foot.  A 10 percent rating was assigned effective May 1946.  
The grant was based on the service medical records which 
showed that the veteran sustained a gunshot wound to the 
right foot.  

VA outpatient records dated in 1991 to 1992 showed 
metasarlgia with pain in the longitudinal arch area as well 
as osteoarthritis.  The veteran complained of having aching 
and constant pain.  He was fitted with orthotics and was 
given forearm crutches.  X-rays showed degenerative joint 
disease.  

In July 1992, the veteran was afforded a VA examination.  At 
that time, the veteran reported having pain across the arch 
of his right foot as well as weakness in that foot.  It was 
noted that the veteran had been using a cane due to weakness 
in the right foot.  There was no swelling.  Pain was noted to 
be worse on the first rising after the veteran had been 
seated for a while.   Physical examination revealed right 
ankle dorsiflexion to 5 degrees and plantar flexion to 30 
degrees.  There was no swelling.  There was no tenderness or 
instability.  There was a 2 centimeter well-healed non-tender 
scar proximally on the plantar surface at the first 
metatarsal.  The veteran was tender along the shaft of the 
first metatarsal.  There was a bunion on the first 
metatarsophalangeal joint.  There was no limitation of motion 
of the toes.  There was pain in the plantar surface medially 
with dorsiflexion of the toe.  There was no swelling, 
deformity, or intra-articular movements of the bones.  The 
posture of the feet was normal, but the veteran did have pain 
with squatting and with full rising on his toes.  However, he 
was capable of heel-toe walking.  The appearance and function 
of the feet were normal and there was no deformity.  The 
veteran walked with his right foot stiff showing no heel to 
toe movement, so he limped on his right lower extremity.  
There were no secondary skin or vascular changes and the 
pulses in the feet were normal.  The diagnosis was status 
post gunshot wound of the right foot with resultant 
metatarsalgia, plantar fasciitis, and degenerative arthritis 
of the right first metatarsophalangeal joint as shown on x-
ray.  

Based on the recent records and the VA examination, in an 
August 1992 rating decision, the veteran's right foot 
disability was recharacterized as scar, residual of gunshot 
wound to the right foot, with degenerative arthritis and the 
disability rating was increased to 20 percent.  The veteran 
had been previously rated based on scarring alone, but the RO 
increased and assigned a rating under Diagnostic Code 5271 
instead.  

VA records dated in 1998 to 1999 revealed that the veteran 
complained of having right foot pain in January 1998.  He was 
prescribed pain medication.  In February 1999, the veteran's 
right foot dorsiflexion was to 10 degrees, his plantar 
flexion was to 15 degrees, and his inversion and eversion arc 
were to 10 degrees.  X-rays revealed degenerative joint 
disease of the first metatarsal-phalanx of the first toe as 
well as degenerative joint disease involving the tarsal 
bones. 

In May 1999, the veteran was seen at the Lewes Orthopaedic 
Center.  At that time, he complained of right foot pain.  
Examination revealed deformity and swelling at the dorsal 
aspect of the right foot.  Range of motion was limited due to 
pain.  Distal neurovascular was intact.  X-rays showed severe 
degenerative changes of the talonavicular joint.  Medication 
was discussed with the veteran and the physician also 
recommended comfortable shoes with cushions.  

VA outpatient records showed that in June 1999, it was noted 
that the veteran's right foot appeared normal in the area 
where the veteran complained of having pain.  It was also 
noted that orthotics may not help the veteran and that he 
might have to limit his weight-bearing on the right foot.  
The possibility of a fusion of the arthritic joint was a 
possibility.  X-rays revealed hallux rigidus and arthritic 
changes.  

In February 2000, the veteran was afforded a VA orthopedic 
examination.  At that time, he reported that he had daily 
aching in his right foot with exacerbations and remissions in 
the mid-foot area.  He related that he thought that his 
condition was gradually getting worse.  He also stated that 
he experienced some numbness and tingling in the right foot a 
few times per week.  The veteran indicated that he felt 
weakness in that foot and walked with the foot turned in, in 
an inversion fashion, a few times per week.  He related that 
he felt that his foot problems interfered with his physical 
activities including walking.  The veteran wore custom-molded 
shoes and used a whirlpool and a forearm crutch.  The veteran 
reported that he took Tylenol and other medication for pain 
control.  Physical examination revealed that the examiner was 
unable to see a scar on the dorsum of the foot.  There was a 
faint 2 centimeter scar on the plantar aspect of the medical 
longitudinal arch in the area underlying the navicular.  The 
right ankle had dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees as compared to the right foot which had 
dorsiflexion to 20 degrees and plantar flexion to 50 degrees.  
There was zero degrees of eversion and of heel and 15 degrees 
of inversion on the right as compared with 20 degrees on the 
left.  There was significant restriction of motion in the 
right mid-foot which the examiner estimated to be half of 
normal motion.  The right first metatarsophalangeal joint had 
dorsiflexion to 60 degrees with respect to the first 
metatarsal axis, and plantar flexion to 10 degrees.  This was 
compared to 75 degrees of dorsiflexion to 15 degrees of 
plantar flexion of the left first metatarsophalangeal joint.  
The remainder of the joints of the toes had normal motion.  
There was no swelling, erythema, or difference in temperature 
and moisture of the right foot compared to the left foot.  
There was mild tenderness diffusely about the right mid-foot.  
There was decreased sensation diffusely about the entire 
right foot up the ankle area.  There was a giving away type 
of weakness on examination of the right ankle and toe 
dorsiflexors, invertors, and everters.  In the weight-bearing 
stance, the left foot had normal longitudinal arch while the 
right had a mild degree of pronation.  The examiner noted 
that prior x-rays showed a severe degree of osteoarthritis of 
the first metatarsophalangeal joint.  In addition, there 
appeared to be loss of the joint space between the medial 
cuneiform and navicular, which suggested bony fusion.  There 
was a moderate degree of osteoarthritis of the talonavicular 
joint.  In addition, the medial cuneiform and the navicular 
joint appeared to be deformed and irregular.  The impression 
was status post gunshot wound of the right foot with residual 
pain, restriction of motion, numbness, and arthritic changes 
on each side of the navicular bone.  The examiner noted that 
the veteran's condition caused moderate impairment of 
function of the right foot in walking and prolonged standing.  

In August 2001, the veteran was again seen at the Lewes 
Orthopaedic Center for treatment of his right foot/ankle.  
Physical examination revealed deformity, crepitus, pain, and 
swelling of the right foot.  Distal circulation, sensation, 
and motor were normal.  Range of motion was limited and 
painful.  X-rays showed severe degenerative joint disease of 
the talonavicular joint of the right foot.  The impression 
was post-traumatic arthritis of the right foot.  

VA outpatient records showed that in September 2001, the 
veteran complained of having chronic right ankle pain.  It 
was noted that the veteran walked with a limp on the right 
and with a crutch in the left forearm.  There was no swelling 
in the right ankle, but there was tenderness to pressure over 
the medial and lateral malleolus, as well as the dorsum of 
the right ankle.  Range of motion of the right ankle was 
limited to three fourths of normal.  There was weakness of 
both invertors and everters, possibly secondary to pain.  

In October 2002, the veteran testified before the undersigned 
at a personal hearing.  At that time, the veteran related 
that his right foot/ankle had become more painful and that he 
had to use a forearm crutch.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  However, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

The veteran has been rated under Diagnostic Code 5271.  He is 
currently assigned a 20 percent rating.  Diagnostic Code 5271 
evaluates the ankle disability based on limitation of motion.  
A 20 percent evaluation requires marked limitation of motion, 
and is the maximum evaluation under that Diagnostic Code.  38 
C.F.R. Diagnostic Code 5271.  Normal range of motion in an 
ankle is considered to be 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Since the veteran has been assigned the maximum rating under 
Diagnostic Code 5271, the Board will also consider other 
applicable diagnostic codes.  First of all, the veteran has 
arthritis of the right ankle.  The rating schedule provides 
that traumatic arthritis substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. Diagnostic 
Code 5010.  Degenerative arthritis established by x-ray 
findings is to be rated on the basis of limitation of motion 
for the specific joint involved.  38 C.F.R. Diagnostic Code 
5003.  As noted, the veteran has already been rated based on 
limitation of motion of the right ankle and is receiving the 
maximum rating on that basis.  Thus, a higher rating is not 
warranted under the diagnostic codes pertinent to arthritis.  

The Board will consider whether a higher rating is warranted 
under Diagnostic Code 5284.  Under Diagnostic Code 5284, a 30 
percent rating is assigned for severe foot injuries.  With 
actual loss of use of the foot, a 40 percent rating is 
assigned.  

The Board has reviewed the relevant evidence in its entirety.  
In taking into consideration the directives of the rating 
schedule as well as DeLuca regarding pain and weakness, the 
Board finds that the veteran's right foot/ankle disorder is 
productive of severe functional impairment and thereby 
warrants a 30 percent rating under Diagnostic Code 5284.  A 
higher 40 percent rating is not warranted, however, because 
the veteran does not have loss of use of his right foot.  
Likewise, the only other basis under which a higher rating 
may be granted is if the evidence established that the 
veteran's right ankle is ankylosed in plantar flexion at more 
than 40 degrees, or dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or eversion deformity.  
38 C.F.R. Diagnostic Code 5270.  X-rays showed loss of the 
joint space between the medial cuneiform and navicular, which 
suggested bony fusion.  However, the right ankle is not 
ankylosed in plantar flexion at more than 40 degrees, or 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  This is what is 
required to have a higher 40 percent rating assigned.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Therefore, the Board finds that a 30 percent rating, but no 
more, is warranted for severe right foot injury under 
Diagnostic Code 5284.  The Board finds that a rating under 
this code is more appropriate and advantageous to the veteran 
than his prior rating under Diagnostic Code 5271.  

The rating schedule also provides ratings under several 
Diagnostic Codes for scarring of the skin.  However, as the 
veteran's scarring due to his gunshot wound is asymptomatic 
at this time, a separate, compensable rating is not 
warranted.  The Board notes that the veteran has not reported 
symptoms relating to the scar when being examined or during 
the October 2002 hearing before the undersigned.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence supports an increased 
rating of 30 percent.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right foot/ankle disorder causes 
marked interference with his employment.  During his recent 
personal hearing, the veteran testified that he stopped 
working due to other physical disabilities.  Likewise, the 
evidence does not show that the veteran's right foot/ankle 
disorder requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards..  




ORDER

Service connection for right ear hearing loss is granted.  

A 30 percent rating is granted for residuals of a gunshot 
wound of the right foot with degenerative arthritis, subject 
to the law and regulations governing the payment of monetary 
benefits.



___________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

